Citation Nr: 1537338	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral neurologic disability of the upper extremities, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2012 to assess the nature and etiology of any current neurologic disability of the upper extremities.  He was diagnosed as having diabetic peripheral neuropathy involving the lower extremities, but he was not found to have any upper extremity neurologic disability.  Thus, no opinion was provided as to the etiology of any upper extremity neurologic disability.  The Veteran subsequently submitted a December 2014 VA EMG/NCV consultation note which reveals that there was electrodiagnostic evidence of bilateral median and ulnar neuropathy.  As there is now evidence of a current bilateral neurologic disability of the upper extremities, a remand is necessary to obtain an opinion as to the etiology of the disability.

As for the claim for a TDIU, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The record currently contains insufficient information as to whether the Veteran is unemployable due solely to his service-connected disabilities.  Hence, the Board finds that the Veteran should be afforded a VA examination that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  

Moreover, the claim for a TDIU is inextricably intertwined with the claim of service connection for a bilateral neurologic disability of the upper extremities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current neurologic disability of the upper extremities.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current upper extremity neurologic disability identified (i.e., any upper extremity neurologic disability diagnosed since July 2012), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current upper extremity neurologic disability had its onset during service, had its onset during the year immediately following service, or is otherwise the result of a disease or injury in service? 

(b)  Is it at least as likely as not (50 percent probability or more) that the current upper extremity neurologic disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the current upper extremity neurologic disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus?

If any current upper extremity neurologic disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any upper extremity neurologic disability diagnosed since July 2012 (including the bilateral median and ulnar neuropathy identified in the December 2014 VA EMG/NCV consultation note).

The examiner must provide reasons for each opinion given.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (posttraumatic stress disorder; type II diabetes mellitus; erectile dysfunction; tinnitus; residuals of cerebral vascular accidents; bilateral peripheral neuropathy of the lower extremities; and bilateral hearing loss) would, either in combination or individually, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if an upper extremity neurologic disability was considered a service-connected disability?

The examiner must provide reasons for each opinion given.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


